*1143Appeal from a judgment of the Wayne County Court (John B. Nesbitt, J.), rendered February 16, 2006. The judgment convicted defendant, upon a jury verdict, of rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of rape in the first degree (Penal Law § 130.35 [1]). Defendant failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Allen, 1 AD3d 947, 948 [2003], lv denied 1 NY3d 594 [2004]) and, in any event, that contention lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally id.). We reject defendant’s further contention that County Court erred in its application of CPL 60.42, commonly known as the rape shield law. “Evidence of the victim’s prior sexual conduct did not fall within any of the exceptions set forth in CPL 60.42 (1) through (4), and defendant failed to make an offer of proof demonstrating that such evidence was relevant and admissible pursuant to CPL 60.42 (5)” (People v Brink, 30 AD3d 1014, 1015 [2006], lv denied 7 NY3d 810 [2006]; see People v White, 261 AD2d 653, 655-656 [1999], lv denied 93 NY2d 1029 [1999]; see generally People v Mathis, 8 AD3d 966, 967 [2004], lv denied 3 NY3d 709 [2004]; People v Mount, 285 AD2d 899, 899-900 [2001], lv denied 97 NY2d 642 [2001]). Finally, the prior felony convictions were not obtained in violation of defendant’s constitutional rights, and thus the court properly adjudicated defendant a second violent felony offender (see People v Clark, 15 AD3d 864, 866, lv denied 4 NY3d 885, 5 NY3d 787 [2005]). Present—Gorski, J.P, Smith, Lunn, Peradotto and Pine, JJ.